RN              Case 14-20888         Doc 50           Filed 12/03/19      Entered 12/03/19 18:11:23             Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF CONNECTICUT
                                                           HARTFORD DIVISION

In re: JOSEPH F. BRISLIN                                                                                Case No.: 14-20888-JJT-13
       LINDA M. BRISLIN
              Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Roberta Napolitano, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 06/26/2014.
2) The plan was confirmed on 03/03/2015.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 10/24/2018.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 11/29/2018, 10/05/2018, 10/08/2018.
5) The case was completed on 09/09/2019.
6) Number of months from filing or conversion to last payment: 63.
7) Number of months case was pending: 66.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 23,408.81.
10) Amount of unsecured claims discharged without full payment: 2,549.12.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:             $70,613.09
       Less amount refunded to debtor:                         $439.40
 NET RECEIPTS:                                                                  $70,173.69

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $2,800.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                      $4,736.61
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,536.61

 Attorney fees paid and disclosed by debtor:                $1,750.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim            Claim          Principal           Interest
Name                                        Class              Scheduled        Asserted         Allowed        Paid                Paid
ASSET ACCEPTANCE CORP.                      Unsecured             1,065.00       1,016.71        1,016.71        1,016.71                  .00
BANK OF AMERICA N.A.                        Unsecured                     NA    24,532.00              .00             .00                 .00
BILL ME LATER                               Unsecured             2,543.00       2,543.00              .00             .00                 .00
CAPITAL ONE                                 Unsecured             9,437.00       9,437.00              .00             .00                 .00
DEPT. OF LABOR UNEMPLOYMENT                 Priority              5,406.00       5,406.00              .00             .00                 .00
DISCOVER CARD SERVICES INC                  Unsecured                     NA     2,133.65        2,133.65        2,133.65                  .00
DISCOVER CARD SERVICES INC                  Unsecured             8,514.00       8,414.47        8,414.47        8,414.47                  .00
GLHEC & AFFILIATES: GLHEGC, NELA, UUnsecured                      9,235.00       9,233.72        9,233.72        9,233.72                  .00
GONCALVES DIAMANTINO FERNANADO Unsecured                          3,950.00       3,950.00              .00             .00                 .00
INTERNAL REVENUE SERVICE                    Priority            20,152.00       10,508.29       10,508.29       10,508.29                  .00
LIBERTY TAX SERVICES                        Unsecured            76,043.11      76,043.11              .00             .00                 .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                                 NA       539.28          539.28          539.28                  .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                                 NA       287.86          287.86          287.86                  .00
Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
RN             Case 14-20888           Doc 50       Filed 12/03/19         Entered 12/03/19 18:11:23                Page 2 of 2
                                UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF CONNECTICUT
                                                         HARTFORD DIVISION

In re: JOSEPH F. BRISLIN                                                                                     Case No.: 14-20888-JJT-13
       LINDA M. BRISLIN
              Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim                Claim           Claim           Principal           Interest
Name                                        Class              Scheduled            Asserted        Allowed         Paid                Paid
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                        12,930.00          11,922.76      11,922.76        11,922.76                  .00
PYOD LLC                                    Unsecured             1,390.00           1,390.70       1,390.70         1,390.70                  .00
RBS CITIZENS                                Unsecured                  NA           13,870.00                .00           .00                 .00
SANTANDER CONSUMER USA                      Other                      NA            5,865.42                .00           .00                 .00
SANTANDER CONSUMER USA                      Secured               6,723.00           5,865.42                .00           .00                 .00
U S. DEPT OF HUD                            Other                49,561.00          49,561.00                .00           .00                 .00
WELLS FARGO BANK N A                        Unsecured             4,294.00           4,055.76       4,055.76         3,334.19                  .00
WELLS FARGO BANK N A                        Unsecured            14,618.00          15,683.00      15,683.00        13,855.45                  .00
WELLS FARGO BANK, NA                        Secured            348,392.39          347,213.04                .00           .00                 .00

 Summary of Disbursements to Creditors:                                                             Claim           Principal           Interest
                                                                                                    Allowed         Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                       .00           .00                 .00
     Mortgage Arrearage:                                                                                     .00           .00                 .00
     Debt Secured by Vehicle:                                                                                .00           .00                 .00
     All Other Secured:                                                                                      .00           .00                 .00
 TOTAL SECURED:                                                                                              .00           .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00              .00                  .00
     Domestic Support Ongoing:                                                                           .00              .00                  .00
     All Other Priority:                                                                           10,508.29        10,508.29                  .00
 TOTAL PRIORITY:                                                                                   10,508.29        10,508.29                  .00

 GENERAL UNSECURED PAYMENTS:                                                                       54,677.91        52,128.79                  .00

 Disbursements:
        Expenses of Administration:                                                                $7,536.61
        Disbursements to Creditors:                                                               $62,637.08
 TOTAL DISBURSEMENTS:                                                                                                                $70,173.69

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   12/03/2019                                         By:     /s/Roberta Napolitano
                                                                                     Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                         UST Form 101-13-FR-S (9/1/2009)
